Citation Nr: 0406925	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation higher than fifty (50) 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than April 30, 
1998, for service-connected PTSD. 

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
PTSD.


REPRESENTATION

Veteran represented by:  Octavio A. Diaz-Negron, Esq.	




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1953.  The veteran served in combat in the Korean War.  
He is the recipient of the United Nations Service Medal, the 
Combat Infantryman Badge, and the Korean Service Medal with 
two Bronze Stars.    

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in September 1999, which denied service connection for 
PTSD.  Subsequently, in an August 2001 rating decision, the 
RO granted service connection for PTSD and assigned a rating 
of 30 percent therefor, effective on July 13, 1999, and 50 
percent, effective on June 18, 2001.  The RO later issued a 
rating decision in December 2002 granting an earlier 
effective date of April 30, 1998, the date on which the claim 
for service connection for PTSD was filed.  In this appeal, 
the veteran essentially maintains that (1) he is entitled to 
an earlier effective date of December 2, 1980 for PTSD; and 
(2) that he has been completely disabled since December 2, 
1980 due to PTSD.    

The veteran affirmatively waived his right to a personal 
hearing before a Veteran's Law Judge of the Board in 
connection with this appeal.  See veteran's VA Forms 9 
(appeal to the Board), dated in July 2000 and December 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD was first diagnosed 
on January 21, 1998. 

2.  The veteran's PTSD is shown to be chronic, and manifested 
by symptoms such as nightmares, irritability, sadness, 
insomnia, anxiety, poor control of aggressive impulses, 
hopelessness, crying spells, and depressed appetite.  
However, the veteran is oriented as to time, place, and 
person; he is not a danger to himself or others.  He does not 
have delusions or hallucinations, and is able to maintain 
adequate hygiene.

3.  The veteran's original claim for service connection for a 
"nervous condition" was denied in May 1981.  The veteran's 
last attempt to reopen the claim (based on a "nervous 
condition") was in November 1990.  The veteran submitted no 
new and material evidence to support this claim to reopen, 
and took no further action with respect to this claim until 
April 30, 1998, when he sought service connection for the 
same claim, characterized as a claim for service connection 
for PTSD.  

4.  The veteran has a high school education, and last held 
gainful employment in December 1980 as a taxi driver.

5.  PTSD is the only disability for which service connection 
is in effect.  

6.  Evidence indicates that the veteran's PTSD symptoms are 
significant enough so as to prevent him from securing and 
sustaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Criteria for an evaluation of 70 percent for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The veteran abandoned his November 1990 claim to reopen 
(service connection for a "nervous condition"), and it is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.158 (2003).

3.  The effective date for service connection for PTSD is 
January 21, 1998.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).

4.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in December 2002, the RO advised the veteran of VA's duties, 
including the duty to assist; what information and evidence 
is needed to establish entitlement to the claim; what 
evidence is still needed; where and when to send information 
and evidence substantiating the claim; and who to call if he 
has any questions or needs assistance.  The letter also 
explained what the veteran could do to help the VA assist him 
in substantiating his claim, and what the VA would do on its 
own in substantiating the claim.  The Board accordingly finds 
that VA has fulfilled its duty-to-notify obligations 
consistent with VCAA and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes VA compensation and pension 
examination reports prepared in connection with this claim 
and records of private physicians.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Service-Connected PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).
  
The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9411 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation or own name. 

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed (that is, 
evidence from the last several years).    

Having reviewed all of the evidence and information in this 
claim, the Board notes that the veteran was most recently 
examined by the VA in June 2001 in connection with this 
claim.  A report of this PTSD examination provides that the 
veteran reported, among other things, irritability, sadness, 
insomnia, anxiety, nightmares, poor control of aggressive 
impulses, hopelessness, crying spells, fear of thunder, and 
depressed appetite.  He reported inability to avoid 
disturbing thoughts about combat experiences.  The veteran 
apparently has been treated with medication, but reported no 
improvement in terms of symptoms.  His judgment was good; his 
abstraction capacity was normal; and insight was appropriate.  
The veteran is aware that he has a mental disorder requiring 
treatment.  The veteran was normally dressed, was cooperative 
during the examination, and maintained adequate hygiene.  He 
has no delusions, obsessions, or suicidal ideation.  The 
report indicates that the examiner had reviewed the veteran's 
psychiatric history and history of treatment, and noted that 
there is evidence of persistent avoidance and repression of 
the symptoms of PTSD, and opined that the condition is 
chronic.  He was diagnosed with PTSD, chronic, delayed onset, 
and major depressive disorder, recurrent and moderate.  His 
Global Assessment of Functioning (GAF) score was 50.        

The veteran also was examined at a VA medical center in July 
1999 in connection with this claim.  The report of this 
examination provides that the veteran reported being 
depressed and irritable, difficulty sleeping, nightmares, and 
aggression tendencies (thoughts about hitting his wife).  On 
examination, the veteran appeared alert and aware, and in 
contact with reality.  His responses to the examiner's 
questions were relevant, coherent and logical.  He apparently 
did not appear emotionally affected while describing his 
combat experiences.  There apparently was no evidence of 
disassociative episodes, or avoidance of external stimuli.  
He had no delusions or hallucinations, but was found to be 
lacking energy and depressed.  He reported being ill-humored.  
His affect was described as adequate, with mildly anxious 
mood.  He was oriented to time, place, and person.  He had 
fair judgment, poor insight, and average intellectual 
functioning.  Memory was grossly preserved.  He was diagnosed 
with dysthymia histrionic personality features.  His GAF 
score was 60.  

The record further reflects that the veteran was treated for 
almost 2 weeks at a VAMC in June 1999.  The hospitalization 
and treatment report provides that he was diagnosed with 
adjustment disorder with depressed mood.  His GAF score was 
70. He veteran reported anhedonia, sadness, irritability, 
increased anxiety, nightmares, and inability to sleep.  He 
further reported diminished appetite and fear of loss of 
control (i.e., he reported that he "almost hit his wife").  
He further reported feelings of helplessness, depression, 
crying spells, and history of 3 prior suicide attempts and 
prior occasional suicidal ideation.  On examination, the 
veteran appeared poorly groomed and apparently exhibited poor 
judgment and superficial insight.  At the time of discharge, 
the veteran was alert and oriented in all spheres, and in 
full contact with reality.  He had no delusions or 
hallucinations.  He was not a danger to himself or others.  
He was eating and sleeping normally.  There was no evidence 
of psychosis.              

The veteran was first diagnosed with PTSD, with delayed 
onset, by Dr. C. L., a private physician, in January 1998.  
He attributed the PTSD to combat experiences.  Among other 
things, it was noted that the veteran had flashbacks, 
nightmares, and inability to sleep.  The veteran reported 
hyperalertness, irritability, inability to concentrate, and 
feelings of agitation and low self-esteem.  His recent memory 
was deemed fair, but his immediate, short, and long term 
memory were described as poor.  His judgment was logical, but 
impulsive; his concentration was poor/easily distracted; and 
his insight was poor.  He suffered from frequent thoughts of 
death and suicide.  The doctor noted a poor prognosis and 
stated that, in his opinion, the veteran is permanently and 
totally disabled on social, emotional, and industrial levels 
as a result of PTSD.   

All of the evidence above, taken together, indicates that the 
veteran's PTSD symptoms have been deemed chronic and 
apparently significant.  The Board notes that the veteran's 
GAF scores have decreased from 70 in June 1999 to 50 in June 
2001.  While the veteran has been shown (according to the 
most recent VA examination report) to be oriented to time, 
place, and person; has no delusions or hallucinations; has 
good judgment; has normal abstraction capacity and 
appropriate insight; is aware that he has a mental disorder 
requiring treatment; has adequate hygiene; and apparently is 
not in danger of hurting himself or others, he continues to 
report persistent symptoms of chronic depression, insomnia, 
anxiety, nightmares, poor control of aggressive impulses, 
hopelessness, crying spells, phobias, depressed appetite, and 
flashbacks about the War.  There apparently has been little, 
if any, improvement in these symptoms over the last several 
years.   
          
In light of the above findings, the Board resolves any 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.13 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)) and finds that, overall, the evidence is 
most consistent with the criteria for a 70 percent disability 
rating for PTSD.  A higher rating of 100 percent would 
require additional evidence of total occupational and social 
impairment, due to extreme symptoms of PTSD, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or significant memory loss.  
The veteran's symptoms apparently are quite significant, but 
not consistent with the symptoms required for a 100 percent 
rating.   

III.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim reopened after final 
adjudication, or a claim for increase of compensation, 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation, "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

By way of a background on the proceedings on this claim, the 
Board notes that the veteran was initially denied service 
connection for, among other things, a generalized anxiety 
disorder, claimed as a nervous condition, by a rating 
decision dated in May 1981.  However, he was determined to be 
eligible for non-service connected pension benefits.  See VA 
letter to veteran dated on June 8, 1981.  Subsequently, two 
other rating decisions, dated in September 1987 and December 
1987, confirmed the prior determination that service 
connection is not warranted for a nervous condition.  In 
November 1990, the veteran sought to reopen the same claim.  
By a letter dated on February 15, 1991, the RO notified him 
that his claim was previously denied, and that new and 
material evidence must be submitted to reopen the claim.  
This letter also notified him of his appeal rights.  

Thereafter, the veteran took no further action on his claim 
for a nervous condition, anxiety disorder, or any other 
psychological disorder alleged to be attributable to service 
or combat experiences until April 1998, when he filed a claim 
seeking service connection for PTSD.  In September 1999, the 
RO denied service connection for PTSD.  Subsequently, in an 
August 2001 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 30 percent 
therefor, effective on July 13, 1999, and 50 percent, 
effective on June 18, 2001.  The RO later issued a rating 
decision in December 2002 granting an earlier effective date 
of April 30, 1998, the date on which the claim for service 
connection for PTSD was filed.  

In this appeal, the veteran states that (1) he had reported 
having had occasional nightmares in service, in August 1953; 
(2) he had PTSD symptoms, including constant fear of death 
and panic attacks during and after service; (3) in or around 
December 1980, the VA misdiagnosed him with "anxiety 
neurosis with depressive features"; (4) he has been 
receiving VA pension benefits since the early 1980s due to 
this condition; (5) his private physician, Dr. C. L., 
correctly diagnosed him with delayed onset PTSD in January 
1998, opining that the symptoms had been manifested as early 
as in 1980; and (6) that he has been completely disabled 
since December 1980 due to PTSD symptoms (the record 
indicates that the veteran reportedly last held gainful 
employment or about December 1, 1980).  Essentially, he seeks 
a 100 percent disability rating for PTSD with an earlier 
effective date of December 2, 1980.  

As noted above, the veteran submitted no evidence to support 
his claim to reopen after the RO sent him the February 1991 
notification.  The veteran has not argued that he did not 
receive notification.  The veteran did not file a notice of 
disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
February 1991 notification, effectively, is a final and 
binding determination as to the conclusion based on the 
evidence on file at the time that service connection for a 
nervous condition remained denied.  Moreover, because the 
veteran submitted nothing within one year of the February 
1991 letter, the November 1990 claim to reopen could be 
construed as an abandoned claim.  See 38 C.F.R. § 3.158(a).  

Generally, the effective date of an award for the purposes of 
service connection will be (1) the day following separation 
from active service, or the date entitlement arose if the 
claim is received within one year after separation from 
service, or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (emphasis added).  When there is a final 
denial of a claim, and new and material evidence is received, 
the effective date of the award of compensation is date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r) (emphasis 
added).

As noted above, the veteran's claim to reopen was received on 
April 30, 1998 (with the claim recharacterized as a claim for 
service connection for PTSD, based upon the January 1998 
diagnosis of delayed onset PTSD by Dr. C. L.).  This claim 
was a claim to reopen since there was a prior final 
disallowance of the claim, as discussed above.  It is 
undisputed that the veteran did not take any action within 
the appeal period on the claim after the February 1991 
letter.  Thus, any claim filed after the passing of the 
appeal period for the same disability, despite 
recharacterization as PTSD, is a claim to reopen.  

The veteran argues that the effective date should be set to 
December 1, 1980, because Dr. C. L. diagnosed him with 
delayed onset PTSD; and opined that this condition is 
attributable to combat service; that "severe" PTSD symptoms 
had manifested themselves in December 1980; and that the 
veteran is disabled completely because of PTSD symptoms (see 
Dr. C. L.'s report dated in January 1998).  However, the 
Board notes that, an effective date for service connection 
based on a reopened claim cannot be based upon the date of 
earliest medical determination of manifestation of a disorder 
or disease which was previously and finally denied.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.").  Thus, the effective date in 
this case cannot be December 2, 1980.  

Thus, the question for the Board in this case is whether 
there is evidence of a claim to reopen - formal or informal - 
seeking service connection for PTSD after the appeal period 
for the February 1991 letter had passed, but before the April 
30, 1998 claim was filed.  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

The Board has reviewed the record and found no communication 
from the veteran after the February 1991 VA letter and the 
April 30, 1998 claim to reopen indicating a response to the 
February 1991 letter, or that he has any new relevant 
evidence specifically to support the claim for service 
connection for a psychological disorder or nervous condition.  
No medical records were submitted between these periods, 
other than receipts and invoices for medication to support 
his claim for reimbursement from the VA medication costs. 

As indicated above, based on a reopened claim, the effective 
date of the award of compensation is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  The date of the new, reopened claim is April 30, 
1998.  As for when entitlement arose, the Board notes that 
the formal diagnosis of PTSD was rendered by Dr. C. L. in a 
report dated in January 21, 1998.  Dr. C. L. specifically 
stated in his report that the veteran's PTSD had a delayed 
onset and that it is attributable to combat service.  The 
Board is aware that the veteran contends that, because there 
is evidence of treatment and hospitalization for symptoms now 
attributed to PTSD (such as suicidal ideation; anxiety; 
depression; neurosis; aggressive ideation; nightmares; and 
insomnia) from December 1980 forward, an earlier effective 
date of December 2, 1980 is warranted.  Moreover, the veteran 
has repeatedly alleged that the VA "misdiagnosed" him with 
anxiety neurosis with depressive features decades earlier.  
The Board agrees with the veteran that, in sum, the "facts 
found," see 38 U.S.C.A. § 5110(a), indicate that the 
veteran's various symptoms, now attributed to PTSD, were 
present before the April 1998 claim.  

Nonetheless, service connection for PTSD requires a specific 
diagnosis of PTSD.  See 38 C. F. R. § 3.304(f) (2003).  The 
veteran was not diagnosed with PTSD until January 21, 1998, 
by Dr. C. L.  The Board is not a body of medical 
professionals.  It cannot render a judgment as to whether one 
doctor's diagnosis (that is, Dr. C. L.'s) should override 
another's (VA's prior diagnosis of anxiety neurosis with 
depressive features).  It is not qualified to weigh the two 
and conclude that one is somehow more "valid" than another 
for the purposes of service connection.  In sum, the Board 
cannot simply conclude that the veteran was "misdiagnosed" 
by VA as the veteran urges the Board to do in order to 
achieve a more favorable result for the veteran.  
Accordingly, the Board finds that January 21, 1998, the date 
of Dr. C. L.'s diagnosis, is the date on which entitlement 
arose.  

In conclusion, the date on which the new (reopened) claim was 
filed - April 30, 1998 - is the later date as compared to the 
date of diagnosis of PTSD (January 21, 1998).  Accordingly, 
the Board finds that April 30, 1998 remains the effective 
date for the purposes of service connection for PTSD.

IV.  TDIU

VA will grant a TDIU where the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total and when the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit held that, once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits "evidence 
of unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).    

The veteran's service-connected PTSD was assigned 50 percent 
disability rating effective in June 2001, as a result of an 
August 2001 rating decision.  Service connection is not in 
effect for any other disease or disorder.  The Board grants 
herein an increased rating for PTSD, to 70 percent.  See 
above.  Accordingly, the veteran is qualified to be 
considered for a TDIU determination.  38 C.F.R. § 4.16(a).   

The record indicates that the veteran has a high school 
education.  He last had gainful employment as a taxi driver 
on or about December 1, 1980.  The veteran's PTSD diagnosis 
and chronic PTSD symptoms have been amply described above.  
All of these factors favor a finding that, as a result of 
service-connected PTSD, the veteran is unable to secure or 
follow substantially gainful employment commensurate with his 
education and work experience.  TDIU is warranted in this 
case.


ORDER

1.  An increased disability evaluation of seventy (70) 
percent for service-connected PTSD is granted.

2.  An earlier effective date of December 2, 1980 is denied 
for service-connected PTSD. 

3.  A total disability rating based upon individual 
unemployability (TDIU) based upon service-connected PTSD is 
granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



